Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The IDS filed 6/15/22 has been considered, however one of the references has been crossed off as it is the publication of the instant application and is not prior art.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	IN THE CLAIMS

	Claim 3, line 4, “disposeable” has been changed to - -disposable- -.

	Claim 11, line 22, “disposeable” has been changed to - -disposable- -.

Claim 21, line 6, “disposeable” has been changed to - -disposable- -.

Claim 22, line 6, “disposeable” has been changed to - -disposable- -.

NOTE all the changes above are correcting for a typographical error that was fixed in other locations of the claims by Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the combination of features set forth by the claims where the assemblies include an insulator and conductor with the features recited in combination with the projections and openings that form a fixedly coupled relation with the conductor and insulator where fixedly coupled as described in the disclosure is one were the parts are not free to move relative to each other once connected [clm 1].  The prior art of record also does not disclose the specifics of the insulator as set forth in claim 11 or the combination of the insulator and conductor with the disk having a plurality of mounting tabs engaged with the brush subassembly [clm 22] or the combination of the specific features of claim 23 in combination with the brush subassembly.
As noted in the prior office action, While some references cited, specifically USP 11,204,066, US PGPub 20210310520 and US PGPub 20210310518, show features that are similar these documents are not available as prior art as the record makes clear that the application were commonly owned and subject to one or more exceptions under 35 USC 102(b). In addition there is no reason to modify the self-contained version taught by Oh without hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656